Citation Nr: 1039950	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to November 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  This claim was remanded by the Board in May 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is 
unfortunately once again necessary.

The Veteran's claim was remanded for a VA medical opinion in May 
2009.  A hepatologist or other similarly qualified physician was 
requested to provide a medical opinion regarding the most likely 
etiology of the Veteran's hepatitis C.  A medical opinion was 
obtained from the Medical Director of Compensation and Pension 
Service of the North Florida/South Georgia Health Service in July 
2009.  The physician could not provide an opinion on the etiology 
of the Veteran's hepatitis C without resorting to mere 
speculation.  The physician noted that there was not a scientific 
or laboratory mechanism by which to discover which of the 
Veteran's risk factors caused her hepatitis C.  The physician 
reported that there was no objective evidence that the Veteran's 
hepatitis C was due to active duty.  The Board acknowledges the 
examiner's explanation for why she was unable to provide a 
medical opinion.  However, as a medical doctor the physician has 
expertise and is expected to provide a medical opinion using her 
professional judgment.  Opinions that an opinion cannot be 
offered without resort to speculation amount to "nonevidence," 
neither for nor against the claim, because service connection may 
not be based on speculation or remote possibility.  Bloom v. 
West, 12 Vet. App. 185 (1999); 38 C.F.R. § 3.102 (2010).  Such 
statements from physicians are inconclusive as to the origin of a 
disability.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. 
Brown, 5 Vet. App. 104 (1993).  A remand by the Court or the 
Board confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician 
who provided the July 2009 medical opinion.  
If that physician is not available, forward 
the claims file to a hepatologist or other 
similarly qualified physician for the 
purpose of rendering an opinion regarding 
the most likely etiology of the Veteran's 
hepatitis C.  The examiner must review the 
claims file and the report should reflect 
that review.  The rationale for all 
opinions, with citation to relevant medical 
findings, must be given.  The examiner 
should specifically offer opinions as to 
the following:

a.  Is it at least as likely as not 
(50 percent or greater) that the 
Veteran contracted hepatitis C during 
her period of active service?  

b.  The Veteran's has reported several 
risk factors (trauma related to rape; 
exposure to infected blood associated 
with her duties as a hospital 
corpswoman; being stuck with a 
contaminated needle; tattoos; and 
exposure to blood while working as a 
paramedic, hemapheresis technician, 
and through needle sticks).  To which 
risk factor is her hepatitis C most 
likely attributable?  In answering 
this question, the examiner should 
consider the Veteran's lay testimony 
regarding having been raped in service 
and having been stuck with a 
contaminated needle in service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


